  Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 1 of 15



Daniel L. Steele (6336)
Grant M. Sumsion (6445)
SUMSION STEELE & CRANDALL
545 E, University Parkway, Suite 200
Orem, UT 84097
Telephone: (801) 426-6888
Email: ​dan@sumsionsteele.com
        grant@sumsionsteele.com

Bron Rammell (ID State Bar No. 4389)
Andrew Hart (ID State Bar No. 10714)
MAY, RAMMELL & WELLS, CHARTERED
216 W. Whitman
P.O. Box 370
Pocatello, Idaho 83204-0370
Email: ​bron@mrwlaw.net
Email: ​andrew@mrwlaw.net

                       UNITED STATES DISTRICT COURT
                             DISTRICT OF UTAH


NEHEMIAH MCFARLIN and                       Case No.1:18-cv-00156-DAK-CMR
ATOATASI FOX,

                 Plaintiffs,
                                            REPLY TO BOX ELDER COUNTY
vs.                                         DEFENDANTS’ MEMORANDUM IN
                                            OPPOSITION TO PLAINTIFFS’
BOX ELDER COUNTY; BOX ELDER                 MOTION FOR LEAVE TO AMEND
COUNTY SHERIFF’S OFFICE; ADAM               COMPLAINT
WALKER, individually; JUSTIN ZILLES,
individually; STEVEN BERRY, individually;
Z. MOORE, individually; SHANE
NEBEKER, individually; L. MAUGHAN,                   Judge Dale A. Kimball
individually; ONEIDA COUNTY; ONEIDA
COUNTY SHERIFF’S OFFICE; SHERIFF               Magistrate Judge Cecilia M. Romero
JEFF SEMRAD, individually; DETECTIVE
PATSY SHERMAN, individually; and JOHN
and JANE DOES I-X, individually,

                Defendants.




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              1 of 13
    Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 2 of 15



         Plaintiffs Nehemiah Mcfarlin and Atoatasi Fox hereby Reply to Box Elder
County, Box Elder County Sheriff’s Office, Sergeant Steven Berry, Detective Zachary
Moore, and Lawrence Maughan’s Opposition to Plaintiffs’ Motion for Leave to Amend
as follows:
                                           REPLY
    I.   LEGAL ARGUMENT

         Federal Rule of Civil Procedure 15(a)(2) instructs a court to “freely give leave” to

a plaintiff to amend his complaint “when justice so requires.”1 In this case, Plaintiff

Nehemiah McFarlin (“Mr. McFarlin”) and Atoatasi Fox (“Mr. Fox”) (collectively

“Plaintiffs”) have been able to ascertain, or clarify, additional facts, and identify

additional defendants after conducting initial discovery.2 These amended allegations add

specificity and clarify Plaintiffs assertions.3

         Pursuant to F.R.C.P. 15, a plaintiff may amend his complaint 21 days after a

responsive pleading, but only with the opposing party’s consent, or leave from the court.4

“The court should freely give leave when justice so requires.”5 If the court determines

that the amended complaint would be futile, it may deny leave to amend.6 It seems likely

the denial of the right to amend is discretionary (as opposed to mandatory) in order to

discourage premature determinations of futility.




1
     FRCP 15(a)(2).
2
  ​See ​Plaintiffs’ Proposed Amended Complaint.
3
   ​See Id.
4
     F.R.C.P. 15(a)(2).
5
     F.R.C.P. 15(a)(2).
6
    ​Grossman v. Novell, Inc.​, 120 F.3d 1112, 11126 (10th Cir. 1997) emphasis added.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              2 of 13
    Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 3 of 15



            A. Chief Deputy Ward is not entitled to qualified immunity

        The Box Elder Defendants argue that it would be futile to amend Plaintiffs’

complaint to include Chief Deputy Ward as a Defendant because he is entitled to

qualified immunity.7 The single basis of this argument is the assertion that probable cause

for Plaintiffs’ arrest existed at the time they were arrested.8

        A government official may not claim qualified immunity if that official “knew or

reasonably should have known that the action he took within his sphere of official

responsibility would violate the constitutional rights of the Plaintiff…”9 A right is clearly

established when a reasonable officer would know that his conduct is unlawful.10

        A police officer violates a person’s clearly established right when they arrest said

person without probable cause.11 For the purposes of determining qualified immunity,

probable cause only exists if “an objectively reasonable officer could conclude that the

historical facts at the time of the arrest amount to probable cause.”12 An officer cannot

rely on an unreasonable mistake of fact to establish probable cause.13 Furthermore, an

officer must consider any “readily available exculpatory evidence” that could reasonably




7
    Box Elder County Defendants’ Memorandum in Opposition to Plaintifffs’ Motion for
Leave to Amend Complaint pg. 4–5.
8
  ​ Box Elder County Defendants’ Memorandum in Opposition to Plaintifffs’ Motion for
Leave to Amend Complaint pg. 4–5.
9
   ​Harlow v. Fitzgerald,​ 457 U.S. 800, 815 (1982), internal quotations, punctuation, and
formatting omitted.
10
    ​Cortez v. McCauley​, 478 F.3d 1108, 1114 (10th Cir. 2007) (en banc).
11
     ​See Maresca v. Bernalillo Cnty.​, 804 F.3d 1301, 1308–12 (10th Cir. 2015).
12
      ​Id.​ at 1310, quoting ​Cortez,​ 478 F.3d at 116.
13
       ​Id.​ at 1310.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              3 of 13
     Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 4 of 15



be ascertained.14 This means that an officer must make a reasonable inquiry into the

available evidence before engaging in a warrantless arrest.15

         In ​Maresca v. Bernalillo Cnty.,​ 804 F.3d 1301 (10th Cir. 2015), the Tenth Circuit

clarified the standard by which an officer must ascertain whether probable cause exists to

justify a warrantless arrest and seizure.16 In that case, an officer conducted a felony stop

on the Maresca family because she mistakenly believed that their vehicle had been stolen.
17
     While following the Marescas, the arresting officer entered their license plate number

into her onboard computer.18 However, she accidentally entered the wrong license plate

number, and was provided with a warning that the vehicle whose number she had entered

was stolen.19

         The officer’s onboard computer described the stolen vehicle as a red or maroon

2009 four-door Chevy sedan with expired plates.20 The Maresca’s were driving a red

2004 Ford pickup truck with current plates.21 The court noted that these differences were

“​not​ minor.”22

         Despite this available information, the officer stopped and arrested the Marescas

family without taking any additional steps to confirm that their vehicle was stolen.23




14
   ​Id.
15
    ​Id.
16
     ​See Maresca​, 804 F.3d 1301.
17
      ​See Id. ​at 1304–05.
18
       ​See Id. ​at 1304.
19
        ​See Id. ​at 1305.
20
         ​See Id​ at 1304.
21
          ​See Id.
22
           ​See Id.
23
            ​See Id.​ at 1305.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              4 of 13
     Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 5 of 15



During the arrest, Mr. Maresca asserted his innocence and pleaded with the officers to

check his license and registration to confirm that his vehicle was not stolen.24 However,

the arresting officers ignored this request and did not even bother to interview the

Marescas to ascertain any of the “readily available exculpatory evidence.”25

         In ​Maresca​, the Tenth Circuit held that the arresting officer did not have probable

cause to arrest the Marescas.26 The court held that even though the Maresca’s vehicle was

the same color as the stolen vehicle, and the officer error in putting in the wrong license

plate number was not unreasonable; she still was not entitled to turn a blind eye to the

exculpatory evidence she had available to her.27 The Court noted that the officer should

have taken note of the fact that the stolen vehicle did not match the description of the

stolen vehicle, should have verified the stolen vehicle report with dispatch, and should

have interviewed the Marescas and investigated their claims of innocence.28 This Tenth

Circuit case was issued more than a year before the wrongful arrest in this case, and

Defendants had ample notice that what they did violated the Fourth Amendment.

         In this case, Defendants argue that Chief Deputy Ward had knowledge that would

justify probable cause for Plaintiffs’ arrest and therefore, he is entitled to qualified

immunity. However, this is simply not the case as Dale Ward ignored the exculpatory

evidence that was available to him, that would have vitiated probable cause. Therefore,

he is not entitled to qualified immunity.


24
   ​See Id.
25
    ​See Id. ​at 1311.
26
     ​See Id. ​at 1311–12.
27
      ​See Id.
28
       ​See Id.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              5 of 13
     Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 6 of 15



         Through depositions, Plaintiffs have learned that Chief Deputy Dale Ward was in

frequent communication with Steve Berry on the day that Plaintiffs were arrested.29

During that time he acted on behalf of Sheriff Potter. Plaintiffs now know that some of

the acts and decisions that Plaintiffs initially attributed to Sheriff Potter, were actually

taken by Chief Deputy Ward; either on his own, or under the Sheriff's direction.

         Plaintiffs have alleged that while Dale Ward was not physically present at the

arrest, he and/or Sheriff Potter was in regular contact with Defendant Steve Berry who

actually conducted the arrest.30 Plaintiffs have also alleged that Steve Berry informed

either Dale Ward or Sheriff Potter, or both about the circumstances of the arrest as they

were known at the time.31 Furthermore, Plaintiffs have alleged that Chief Deputy Ward

had access to the information about the robbery suspect, contained in the ATL which had

been broadcast earlier that day.32

         From that ATL, and Officer Berry’s updates, Dale Ward knew or should have

known that the robbery suspect was a single black male.33 He also knew, or should have

known that the suspect’s vehicle was described as: (1) white, (2) four-door, (3) a Toyota,

(4) with no plates, (5) missing hubcaps, (6) and extensive front end damage.34 As Dale

Ward was made aware of the facts he would have known that Plaintiffs’ vehicle was




29
         ​See T   ​ ranscript of the Deposition of Dale Ward as the 30(b)(6) Deponent for Box Elder
County Sheriff’s OFfice. Dale Ward’s deposition was taken on December 18, 2020 and
Plaintiff has not yet received a transcript of said deposition.
30
   ​See S    ​ econd Amended Complaint and Demand for Jury Trial pgh 66– 71.
31
    ​See S    ​ econd Amended Complaint and Demand for Jury Trial pgh 71.
32
     ​See S    ​ econd Amended Complaint and Demand for Jury Trial pgh 28–37.
33
      ​See S    ​ econd Amended Complaint and Demand for Jury Trial pgh 29, 34.
34
       ​See S    ​ econd Amended Complaint and Demand for Jury Trial pgh 34–36.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              6 of 13
     Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 7 of 15



white, but it had two doors and not four; it was a Camarro and not a Toyota; it had a

dealer plate; it had spoke rims and was not missing hubcaps; and though it did have front

end damage, it would have been readily available to Defendants to verify that the damage

had been sustained between Malad and Box Elder as Plaintiffs claimed if they had just

gone and checked where the guard rail had been hit.

          Dale Ward is not excused in ignoring the exculpatory evidence that was readily

available. Even if he was not present on the scene, he had enough information available

to him to see that Plaintiffs’ vehicle did not match the description of the suspect’s vehicle

other than it was white.

          Additionally, Plaintiffs provided the arresting officers’ with several sources which

could have been contacted to verify their alibis. Dale Ward would have also been

informed that Plaintiffs vehicle was searched and no evidence of the robbery was ever

found.35 All of this exculpatory evidence vitiates any probable cause that could have

existed and should not have been ignored by Dale Ward. Accordingly, because a

reasonable officer would not have concluded that probable cause existed at the time, Dale

Ward is not entitled to qualified immunity, and Plaintiffs’ proposed amendments are not

futile.




35
          ​ econd Amended Complaint and Demand for Jury Trial pgh 116.
     ​See S

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              7 of 13
     Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 8 of 15



            B. The new allegations related to Bowcutt’s affidavit demonstrate a

                constitutional violation by the Box Elder County Defendants.

         The Box Elder County Defendants argue that Bowcutt reasonably relied on Patsy

Sherman’s testimony, therefore he did not violate Plaintiffs’ constitutional rights by

signing an affidavit in which he claimed her factual assertions as true.

         An affiant violates the Fourth Amendment when he “knowingly and intentionally,

or with reckless disregard for the truth” provides false statements in an affidavit for

probable cause in support of a warrant application.36 An omission of a material fact is

also a constitutional violation if the inclusion of those facts would diminish probable

cause.37 In fact, “[​r​]ecklessness may be inferred from omission of facts which are clearly

critical to a finding of probable cause.”38

         In this case, Defendants argue that a police officer may rely on the observations,

statements, and conclusions of their fellow officers as long as said reliance was

objectionably reasonable.39 They then claim that Bowcutt explicitly states that his

affidavit in support of probable cause was based on information provided to him by Patsy

Sherman, who was a reliable source.40 However, Bowcutt’s actions in this matter were

not reasonable, for two reasons. First, Bowcutt did more than rely on Patsy Sherman’s

comments to support his affidavit, he essentially signed an affidavit and allowed her to


36
   ​Franks v. Delaware​, 438 U.S. 154, 155 (1978).
37
    ​United States v. Basham​, 268 F.3d 1199, 1204 (10th Cir. 2001).
38
     ​DeLoach v. Bevers​, 922 F.2d 618, 622 (10th cir. 1990) internal citations omitted.
39
      Box Elder County Defendants’ Memorandum in Opposition to Plaintifffs’ Motion for
Leave to Amend Complaint pg. 6.
40
      Box Elder County Defendants’ Memorandum in Opposition to Plaintifffs’ Motion for
Leave to Amend Complaint pg. 6.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              8 of 13
     Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 9 of 15



fill in the blanks and then submitted said affidavit without conducting any independent

review or investigation of the situation. Second, it was not necessary for Bowcutt to rely

on Patsy Sherman’s information at all as he could have easily gone and looked at Mr.

McFarlin’s vehicle himself and thus avoided submitting an affidavit that contained false

and misleading information concerning the vehicle and omitted several key

characteristics.

         To begin with, the extent to which Bowcutt relied on Patsy Sherman’s

information was not reasonable. Patsy Sherman describes in her deposition that she

actually typed in the majority of the information provided in the affidavit and Austin

Bowcutt who simply signed it.41 Austin Bowcutt did not conduct any independent

investigation of the facts nor looked into the veracity of what Patsy Sherman claimed to

be true.42 Still, Bowcutt signed the affidavit and asserted to the court that the information

contained therein was true and correct.43 Bowcutt submitted this affidavit with his

signature despite the fact that the information provided by Sherman, and adopted by

Bowcutt in his affidavit, was riddled with false or misleading statements, as well as

omissions of several facts that would have vitiated any probable cause that existed.44




41
   ​See D ​ eposition of Patsy Sherman pg. 142–45.
42
    ​See T ​ ranscript of the Deposition of Austin Bowcutt. Austin Bowcutt’s deposition was
taken on December 17, 2019 and Plaintiff has not yet received a transcript of said
deposition.
43
     ​See A ​ ffidavit for Search Warrant, Exhibit A to Oneida County Defendant’s
Memorandum in Opposition (Dkt. No. 75-1).
44
      See Plaintiffs’ Reply to the Oneida County Defendants Memorandum in Opposition to
Plaintiff’s Leave to Amend (Dkt. 80).

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              9 of 13
 Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 10 of 15



          Additionally, it was not reasonable for Bowcutt to rely on Patsy Sherman’s

assertions alone, as he could have easily verified the same information had he reviewed

the evidence that was readily available. There is no excuse as to why Bowcutt would rely

solely on Sherman, when he had the means to quickly verify the information that he

asserted as true in his affidavit. After all, the Camaro was being held in the sally port of

the Box Elder Sheriff’s Department. Bowcutt could have easily looked at the vehicle to

have seen that it was a four door instead of a two door; a fact that was left out of his

affidavit.45 Or that the vehicle actually did not have a temporary license sticker in the

window as his affidavit claimed.46 He could have also seen that the vehicle had black

spoked wheels that were not designed for hubcaps, so as to avoid the misleading

statement that the car had black wheel rims with no hubcaps, which was contained in his

affidavit.47

          Furthemore, had he discussed the matter with Steve Berry, the officer who

arrested Plaintiffs and a fellow Box Elder County Sheriff's employee, he would have

learned that the vehicle was searched at the time of the arrest and no evidence was found.
48
     He would have also learned that Plaintiffs had provided multiple alibis that could have

been easily corroborated.49




45
      ​See A  ​ ffidavit for Search Warrant, Exhibit A to Oneida County Defendant’s
Memorandum in Opposition (Dkt. No. 75-1).
46
       ​See A  ​ ffidavit for Search Warrant, Exhibit A to Oneida County Defendant’s
Memorandum in Opposition (Dkt. No. 75-1).
47
        ​See A  ​ ffidavit for Search Warrant, Exhibit A to Oneida County Defendant’s
Memorandum in Opposition (Dkt. No. 75-1).
48
   ​ ​See S  ​ econd Amended Complaint and Demand for Jury Trial pgh 132.
49
    ​See S  ​ econd Amended Complaint and Demand for Jury Trial pgh 133.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              10 of 13
 Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 11 of 15



          Accordingly, Bowcutt’s actions were unreasonable and violated Plaintiffs’ Fourth

Amendment Rights. Bowcutt asserted to the Court that he had reason to believe that

McFarlin’s vehicle would contain evidence of the bank robbery. Though Defendants

claim that he relied on Patsy Sherman’s information, this reliance was unreasonable. It

was unreasonable to the extent that he simply signed off on the affidavit without

conducting any independent review or investigation. It was also unreasonable in that he

did not need to rely on Patsy Sherman at all, as he easily could have looked at the vehicle

himself and spoken with the arresting officer and thus avoided signing an affidavit that

contained a false and misleading description of the vehicle and several key omissions

about its characteristics. Therefore, Bowcutt violated Plaintiffs’ Fourth Amendment

rights.

          The Box Elder County Defendants have also argued that the information that

Sherman provided Bowcutt did not leave out any critical fact that would vitiate probable

cause.50 To support this argument, they have incorporated, and adopted by reference, the

arguments and legal authority set forth in Defendant Oneida County’s Memorandum in

Opposition (DKT. No. 75), Subsection B., pages 5 through 10.51 In response to this

argument, Plaintiffs would refer to the Court to their arguments, legal authority, and

exhibits, set forth in their Reply to the Oneida County Defendants Memorandum (DKT.

80), pages 6–12.




50
   Box Elder County Defendants’ Memorandum in Opposition to Plaintifffs’ Motion for
Leave to Amend Complaint pg. 7.
51
   ​Id.

CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              11 of 13
 Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 12 of 15



       DATED this 27th day of December, 2019.

                                     MAY, RAMMELL & WELLS, CHTD.
                                     Attorneys for Plaintiffs


                                     ​/s/ Bron Rammell
                                     BRON RAMMELL



                             CERTIFICATE OF SERVICE

       I certify that on this date a copy of the foregoing Plaintiff’s Reply to Box Elder
County’s Memorandum in Opposition to Plaintiffs’ Motion for Leave to Amend
Complaint ​was served on the following named person(s) at the address(s) shown and in
the manner indicated:


     BLAKE G. HALL, ESQ.                                  ☐   U.S. Mail
     SAM L. ANGELL, ESQ.                                  ☐   Facsimile:
     HALL ANGELL & ASSOCIATES, LLP                        ☐   Hand Delivered
     1075 S Utah Avenue, Suite 150                        ☒   Email
     Idaho Falls, Idaho 83402                             ☒   CM/ECF
     bgh@hasattorneys.com
     sla@hasattorneys.com

     Stephen F. Noel, Esq.                                ☐ U.S. Mail
     SMITH KNOWLES PC                                     ☐ Facsimile:
     2225 Washington Blvd, Ste 200                        ☐ Hand Delivered
     Ogden, UT 84401                                      ☒ Email
     Email: snoel@smithknowles.com                        ☒ CM/ECF


DATED this 27th day of December, 2019.



                                     By: ​/s/ Bron Rammell
                                          May, Rammell & Wells, Chartered




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              12 of 13
 Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 13 of 15



        CERTIFICATE OF COMPLIANCE WITH THE WORD-COUNT LIMIT

        I certify that Plaintiff’s Reply to Oneida County Defendants’ Objection to Motion
for Leave to Amend Complaint complies with the word-count limit of 2,500 words as
established by local rule DUCivR 7-1(a)(3). The final word count of Plaintiffs’ Response
is 2,144.

DATED this 27th day of December, 2019.



                                     By: ​ ​/s/ Andrew Hart
                                          May, Rammell & Wells, Chartered




CASE NO: 1:18-cv-00156-DAK-CMR – PLAINTIFFS’ REPLY TO BOX ELDER COUNTY
DEFENDANTS’ MEMORANDUM IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
AMEND COMPLAINT                                              13 of 13
Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 14 of 15
Case 1:18-cv-00156-DAK-CMR Document 81 Filed 12/27/19 Page 15 of 15
